The opinion of the Court was delivered by
Beiimudez, C. J.
This is an action in damages for an alleged violation of a contract of lease, consisting in a wrongful ejectment of the tenant and taking possession by the land owner.
The defense is a denial of the lease and of any wrongful act.
From a judgment against him, for part of the claim, the defendant has taken this appeal.
An examination of the testimony has failed to satisfy us of the existence of the contract of lease relied upon.
The testimony of the plaintiff is vague and uncertain and is uncorroborated by that of the two witnesses who were brought forward for the purpose of fortifying it, while that of the defendant is clear and positive enough to leave no doubt on the mind.
If the lease ever was agreed upon, it was surely subsequently abandoned. It would have begun at the expiration of the previous one, that is: on January 1, 1883; but, when asked why he had left, *414plaintiff, himself, says: that it was because the defendant had told him he should not worlc the place any longer; that he had asked him to remain longer but that defendant would not do so.
The district judge thought there was a preponderance of direct and circumstantial evidence in favor of plaintiff, showing that he had made a contract of lease with defendant, of the premises, for the year 1883.
We have weighed the scattering evidence and fail to perceive how it can be unified and systematized so as to establish the contract which, under the circumstances, should have been proved by conclusive testimony. We think that defendant is not liable to the claim against him.
It is, therefore, ordered and decreed that the judgment appealed from be reversed and that plaintiff’s demand be rejected, with judgment in favor of the defendant, with costs in both courts.